Title: General Orders, 23 May 1800
From: Hamilton, Alexander,North, William
To: 


Head Quarters plainfield N JerseyMay 23d. 1800
Officers and Soldiers who are discharged from the Service of the United States, except by way of punishment being entitled by the 25th Section of an Act passed the 3d March 1799 to their pay and Rations or an equivalent in money for such term of time as shall be sufficient to travel from the place where they receive their discharge computing at the rate of 20 Miles to the day. The commanding officers of the 12. Additionel Regts of Infantry and the commandg Officer of the Cavalry directed to be discharged will order accurate returns to be made and forwarded immediately thro the regimental Paymasters, to the Dep. Paymaster General as has heretofore been directed with respect to the Pay and Muster Rolls. Each officer or Cap Commandg a Compy or Troop will make his return to the Comdg Officer of the Regiment to which he belongs who will co[u]ntersign the same & forward therewith a return of the field and Staff of the Regt. The name of each officer and Soldier, place of Residence or of enlistment (which must be considered in the same point of view and can be more accurately known) the No. of Miles from the place of discharge to the place of residence or enlistment the No of days calculated at 20 Miles to a Day, the amount of pay, No of Rations, their value at the contract price, and the total amount of pay and value of Rations must be fully & plainly designated. In Addition to the field and Staff return and the Compy returns an aggregate of the whole Corps and the amt of pay and value of Rations will be made out signed and forwarded by the commandg Officer.
W North, ad. Gen
